UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6786


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONNIE D. RAINEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:10-cr-00199-D-1)


Submitted:   October 18, 2016              Decided:   October 21, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie D. Rainey, Appellant Pro Se.        Jason Harris Cowley,
Jennifer P. May-Parker, Evan Rikhye, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronnie D. Rainey appeals from the district court’s order

dismissing his Fed. R. Civ. P. 60(b) motion for reconsideration

of the district court’s order denying relief on his 28 U.S.C. §

2255 (2012) motion and denying his related motions.                        The court

construed the Rule 60(b) motion as a successive § 2255 motion.

We have reviewed the record and conclude that Rainey’s motion

was not a true Rule 60(b) motion, but in substance a successive

§ 2255 motion.           See United States v. McRae, 793 F.3d 392, 399–

400 (4th Cir. 2015); see also Gonzalez v. Crosby, 545 U.S. 524,

531–32 (2005) (explaining how to differentiate a true Rule 60(b)

motion from an unauthorized successive habeas motion).                        Rainey

is     therefore     not        required    to     obtain     a     certificate      of

appealability to appeal the district court’s order.                       See McRae,
793 F.3d at 400.          In the absence of prefiling authorization from

this    court,     the    district    court       lacked    jurisdiction    to     hear

Rainey’s successive § 2255 motion.                  See 28 U.S.C. § 2244(b)(3)

(2012).

       Additionally,       we    construe       Rainey’s   notice    of   appeal    and

informal brief as an application to file a second or successive

§ 2255 motion.           United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).           In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

                                            2
     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h).        Rainey’s claims do not satisfy either of

these    criteria.      Therefore,    we    deny     authorization      to    file   a

successive § 2255 motion.

     With     respect    the   district      court’s      denial       of    Rainey’s

motions for a copy of its docket and to withdraw his guilty

plea, we have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Rainey, No. 5:10-cr-00199-D-1 (E.D.N.C.

Apr. 28, 2016).       We thus affirm the district court’s order and

dispense    with     oral   argument       because      the    facts    and    legal

contentions    are   adequately      presented     in    the   materials       before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                       3